Filed 7/11/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                 2019 ND187


Lekemia D’Andre Caster,                                 Petitioner and Appellant

      v.

State of North Dakota,                                 Respondent and Appellee


                                 No. 20190043


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

      REMANDED.

      Opinion of the Court by VandeWalle, Chief Justice.

      Samuel A. Gereszek, East Grand Forks, MN, for petitioner and appellant.

      Tessa M. Vaagen, Assistant State’s Attorney, Bismarck, ND, for respondent
and appellee.
                                   Caster v. State
                                    No. 20190043


       VandeWalle, Chief Justice.
[¶1]   Lekemia D’Andre Caster appealed from a district court order summarily
denying his application for post-conviction relief. We conclude the court failed to
explain its reasoning in its order. We remand for further proceedings.


                                           I
[¶2]   On May 6, 2015, Caster pleaded guilty to two counts of child neglect or abuse
and was sentenced to eighteen months’ probation. The State filed a petition for
revocation in June 2016. On August 1, 2016, Caster applied for indigent defense
services but was denied due to his income. The letter notifying Caster of this denial
was returned undeliverable on August 12, 2016. A revocation hearing held on
September 13, 2016, resulted in Caster’s probation being revoked and he received an
eighteen month prison sentence. Caster appealed the revocation judgment to this
Court, which we summarily affirmed. State v. Caster, 2017 ND 87, 894 N.W.2d 908.
[¶3]   On October 8, 2018, Caster filed an application for post-conviction relief
alleging newly discovered evidence and an unlawful sentence. The State filed an
answer, a motion for summary disposition, and a proposed order granting the State’s
motion on November 8, 2018. The State’s motion for summary disposition alleged
Caster’s application was untimely, did not raise an issue of material fact, constituted
a misuse of process, and presented claims that were fully and finally determined in a
previous proceeding. Caster filed a reply brief and an amended petition for relief on
November 26, 2018, disputing that his petition was untimely and raising a new issue
under the Sixth Amendment. The State did not respond to the amended petition at any
point. On January 30, 2019, the district court summarily denied Caster’s petition by
signing the State’s proposed order. The order stated only:
       For the reasons articulated in the State’s Motion, IT IS ORDERED:

                                          1
             Petitioner’s Application for Post-Conviction Relief is summarily
       denied.


                                           II
[¶4]   The standard of review for a summary denial of post-conviction relief is
well-established:
       This Court reviews an appeal from a summary denial of post-conviction
       relief as it reviews an appeal from a summary judgment. The party
       opposing the motion for summary disposition is entitled to all
       reasonable inferences at the preliminary stages of a post-conviction
       proceeding and is entitled to an evidentiary hearing if a reasonable
       inference raises a genuine issue of material fact.
Koenig v. State, 2018 ND 59, ¶ 26, 907 N.W.2d 344 (citation and quotation marks
omitted).
[¶5]   A district court may summarily dismiss an application for post-conviction
relief under N.D.C.C. § 29-32.1-09 if there are no genuine issues of material fact and
the moving party is entitled to judgment as a matter of law. Koenig, 2018 ND 59,
¶ 28, 907 N.W.2d 344. After the moving party has shown no genuine issue of material
fact exists, the opposing party must present competent admissible evidence by
affidavit or other comparable means which demonstrates a genuine issue of material
fact. Owens v. State, 1998 ND 106, ¶ 13, 578 N.W.2d 542. For summary judgment
purposes, the evidentiary assertions of the opposing party are assumed to be true.
Stein v. State, 2018 ND 264, ¶ 5, 920 N.W.2d 477.


                                          III
[¶6]   Caster argues the district court failed to address his amended petition’s claims
and allegations in its order. Section 29-32.1-11, N.D.C.C., outlines the requirements
of a district court’s order in post-conviction relief proceedings:
       1.     The court shall make explicit findings on material questions of
              fact and state expressly its conclusions of law relating to each
              issue presented.
       2.     If the court rules that the applicant is not entitled to relief, its
              order must indicate whether the decision is based upon the
                                           2
              pleadings, is by summary disposition, or is the result of an
              evidentiary hearing.
N.D.C.C. § 29-32.1-11. When presented with conclusory or missing findings of fact,
this Court ordinarily remands unless we can discern the rationale for the result
reached by the district court through inference or deduction. See Cody v. State, 2017
ND 29, ¶ 13, 889 N.W.2d 873; see also Moen v. State, 2003 ND 17, ¶ 7, 656 N.W.2d
671. We may rely on the implied reasoning or findings of fact when the record
enables us to understand the factual determinations made by the trial court and the
basis for its conclusions of law and judgment. Cody, at ¶ 11; Moen, at ¶ 7. A court
should avoid engaging in a minimalist approach to making findings of fact and
conclusions of law. See State v. Raulston, 2005 ND 212, ¶ 19, 707 N.W.2d 464;
Johnson v. State, 2006 ND 122, ¶ 23, 714 N.W.2d 832.
[¶7]   In “a rare instance,” this Court affirmed an order devoid of reasoning where
the Court could easily ascertain the district court’s reasoning and basis for granting
a motion for summary judgment. Gonzalez, 2017 ND 109, ¶ 11, 893 N.W.2d 473. In
Gonzalez, the record of (1) the appellant’s prior proceedings, (2) the invitation by the
district court for a motion to dismiss, and (3) the State’s motion to dismiss for misuse
of process and untimeliness left this Court “with no doubt” about the court’s
reasoning. Id. Similarly, in Atkins v. State, this Court affirmed the order summarily
dismissing a petition for post-conviction relief that included only one sentence: “The
Court, having considered Respondent’s Motion for Summary Dismissal of
Petitioner’s Petition for Post–Conviction Relief, IT IS HEREBY ORDERED that the
Motion for Summary Dismissal of Petitioner’s Petition for Post–Conviction Relief is
granted in this matter.” 2017 ND 290, ¶ 9, 904 N.W.2d 738. Relying on N.D.R.Civ.P.
52(a)(3), this Court held “the district court’s failure to articulate the basis for its
decision is not a bar to summary dismissal.” Id. at ¶ 10. Instead, the burden is on the
petitioner to produce “competent, admissible evidence” in support of their claim. Id.
Failure to do so after the burden has shifted is grounds for summary dismissal. Id.
[¶8]   Here, unlike in Gonzalez, the district court’s reasoning is not clear from its
order or from the record. In its motion, submitted before Caster’s amended petition,
                                           3
the State provided four reasons supporting summary dismissal. However, not all of
these reasons applied to Caster’s original or amended application. The court’s order
did not identify which of the reasons submitted by the State, if any, it relied upon. Nor
does the record provide any implied reasoning or undisputed findings to allow us to
deduce or infer the court’s rationale.
[¶9]   Additionally, unlike the petitioner in Atkins, Caster produced additional
evidence in support of his claim after the burden shifted to him. While the issues
raised by Caster in his amended petition may not warrant an evidentiary hearing, they
did present the court with arguments the State did not raise or respond to. By merely
signing the State’s proposed order granting the motion for summary dismissal, the
court failed to address or provide reasoning or factual findings for the issues raised
in Caster’s amended petition. Without sufficiently stated reasoning or factual findings
we are unable to understand the basis for the court’s decision.
[¶10] We do not approve a court granting a motion solely “[f]or the reasons
articulated in the State’s Motion.” Reliance on a bare bones proposed motion, with
no factual findings, conclusions of law, or support from the record, is insufficient to
satisfy the requirements of N.D.C.C. § 29-32.1-11. By failing to explain its reasoning,
the district court has prevented us from discerning the basis for its decision. See Cody
v. State, 2017 ND 29, ¶ 11, 889 N.W.2d 873. Because the district court’s order did not
explain its reasoning, and the record does not provide insight into the court’s
reasoning, we are unable to determine whether the court erred in denying Caster’s
application for post-conviction relief.




                                           IV



                                           4
[¶11] We remand with instructions that the court explain its reasoning, and if
necessary, hold an evidentiary hearing and make sufficient findings of fact on Caster’s
amended application for post-conviction relief, and we retain jurisdiction under
N.D.R.App.P. 35(a)(3).
[¶12] Gerald W. VandeWalle, C.J.
      Jon J. Jensen
      Lisa Fair McEvers
      Daniel J. Crothers
      Jerod E. Tufte




                                          5